Citation Nr: 0315784	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-11 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant had active service from January 1983 to January 
1988.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The RO should review the claims folder and clarify if there 
are any other issues that the appellant is appealing or 
continuing her appeal.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In January 2002 the appellant's service representative 
forwarded a written statement to the RO, in which she 
requested a personal hearing on the issue of service 
connection for systemic lupus erythematosus.  

The RO scheduled the appellant for a personal hearing in May 
2002.  The RO notified her of the personal hearing in April 
2002.  

In a statement received in April 2002 appellant withdrew her 
request for the May 2002 personal hearing.  

In February 2003 the RO notified appellant that her claim was 
being transferred to the Board and that she had 90 days to 
request a personal hearing before a Veterans Law Judge.  



In April 2003 the appellant responded in writing that she 
wanted a videoconference hearing before a Veterans Law Judge.  
A hearing has not been scheduled and the appellant has not 
withdrawn her request for a hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-1 (Jan. 29, 2001) noting 
one such action is where an appellant has requested a field 
hearing.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The local representative of the 
Disabled American Veterans should be 
given an opportunity to review the claims 
folder, and a reasonable time in which to 
submit a presentation on the appellant's 
behalf.

3.  After a reasonable period of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the RO should schedule the 
appellant for a videoconference hearing 
before a Veteran Law Judge.  The RO 
should place in the record a copy of the 
notice to the appellant and hers 
representative of the scheduling of the 
hearing.  

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


